Robinson, Judge,
(dissenting) :
This decision makes the contract between the parties to be other than that which they must have contemplated when the lease was executed. To my mind, the extension of the lease beyond its term-of ten years is justified by neither reason nor authority. It is not sound doctrine that an oil lease may be extended beyond its terms by the production of a mere smell of oil, or by the t pumping of salt water. In reason, both from the character and purposes of the lease as well as from its terms, the parties thereto can not be said to have meant any such thing.